NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 22a0078n.06

                                           Case No. 21-3272

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Feb 22, 2022
                                                   )                        DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,
                                                   )
                                                   )
          Plaintiff-Appellee,
                                                   )          ON APPEAL FROM THE UNITED
                                                   )          STATES DISTRICT COURT FOR
 v.
                                                   )          THE NORTHERN DISTRICT OF
                                                   )          OHIO
 JAMAAL DAY,
                                                   )
                                                   )                                    OPINION
          Defendant-Appellant.
                                                   )

Before: MOORE, COLE, and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. Jamaal Day violated his supervised release conditions for

a third time. The district court sentenced him above the Guidelines range. Day appeals, arguing

that the sentence is substantively unreasonable. We disagree and AFFIRM.

                                                  I.

       Day’s extensive criminal history includes convictions for domestic violence, breaking and

entering, robbery, attempted escape, and drug trafficking. His three instances of supervised release

violations are the focus of this appeal.

       In 2012, Day pleaded guilty to possessing a firearm as a felon. The district court sentenced

Day to 80 months’ imprisonment plus three years of supervised release. Day served his prison term

and began supervised release in August 2018. But within a year, Day had already violated his

release conditions. He failed to submit to mandatory drug testing no fewer than five times. And he
No. 21-3272, United States v. Day


failed to comply with the requirements of the Code-A-Phone call-in program. So the district court

handed down another sentence: eight months’ imprisonment and 24 months of supervised release.

        Day’s second supervised release, which began in March 2020, didn’t go any better. Day

failed to submit to drug testing three times. And he tested positive for amphetamines,

methamphetamines, and cocaine. So in December 2020, the district court again revoked Day’s

supervised release. With his criminal history category pegged at a level VI, Day faced a Guidelines

range of eight to 14 months’ imprisonment. Confronted with the prospect of more prison time,

Day explained that he “just [had] a drug problem that [he] need[ed] help with.” (R. 66, Dec. 11,

2020 Hr’g Tr., PageID 284.) And he asked the court to “please give [him] some help with this drug

problem.” (Id. at PageID 285.) The court chose to give Day another chance. In lieu of prison, it

continued Day’s supervision and placed him in a 90-day inpatient drug treatment program. But

Day was warned: “If you fail that program, you test positive for drugs, if you proceed down the

same path, you will come back here for another violation. If that happens, I will impose a two-year

statutory maximum.” (Id. at PageID 288.) Day said he understood.

        At the end of 2020, Day entered the Meridian Treatment Center. But after about 30 days,

Day absconded from the treatment center without permission, only to be apprehended shortly

thereafter.

        Finding himself before the district court once again, Day sought a within-Guidelines

sentence. To that end, Day emphasized that he had still managed to make it through 30 days of his

treatment program. And he explained that he walked away from the treatment center to deal with

“some family issues.” (R. 64, Mar. 16, 2021 Hr’g Tr., PageID 271.) More specifically, Day claimed

that his family was receiving threats from family members of someone who had been killed by his

fiancé’s son. And so, Day claimed, he tried to secure a transfer to a treatment center closer to home.


                                                  2
No. 21-3272, United States v. Day


When his fiancé found out that he wouldn’t get a transfer after all, Day explained, she went into

premature labor. That is when Day decided to abscond.

       The court began by noting that Day’s criminal record is “extensive, to say the least.” (Id.

at PageID 273.) Then it emphasized that Day “made a conscious choice to walk away from drug

treatment.” (Id. at PageID 274.) This, after the court gave him the “opportunity that [Day] claimed

[he] needed so desperately to deal with [his] drug addiction issues.” (Id. at PageID 273.) The court

explained that it had “made it very clear what the consequences would be” if Day flunked the

treatment program. (Id. at PageID 275.) Day would face the statutory maximum of 24 months’

imprisonment—that had been the “agreement.” (Id. at PageID 273.) Nevertheless, the court went

on to say, “[Day] continues to make poor decisions” and “[n]othing that we can do seems to be

able to help him with both his drugs and his failure to comply with conditions of supervision.” (Id.

at PageID 275.)

       The court also addressed Day’s explanation. It reasoned that Day’s intervention in his

family situation could “lead to further violence in the community.” (Id. at PageID 275.) As the

court saw things, Day’s motivation cut against his request for a within-Guidelines sentence

because it triggered further public protection concerns. “[W]hatever may be going on at home,”

that was “a matter for law enforcement to address and to deal with.” (Id. at PageID 273.) It was

not, the court emphasized, “for [Day] to go back and then get [himself] involved in some other

type of activity, criminal or violent or whatever the case may be.” (Id.)

       And so the court sentenced Day to 24 months’ imprisonment. This represented an upward

variance of 10 months. The court declined to tack on a supervised release term. It reasoned that

“[t]here is nothing more that the probation department can do to assist this defendant, given the

efforts that they have made and given the number of violations that he has incurred.” (Id.)


                                                 3
No. 21-3272, United States v. Day


                                                  II.

        Sentences “must be both substantively and procedurally reasonable.” United States v.

McCarty, 628 F.3d 284, 289 (6th Cir. 2010). This appeal is about the substantive reasonableness

of Day’s sentence. “A claim that a sentence is substantively unreasonable is a claim that a sentence

is too long[.]” United States v. Rayyan, 885 F.3d 436, 442 (6th Cir. 2018). Although “an above-

guidelines sentence erases any presumption of reasonableness,” Day “must surmount a high bar to

succeed on a substantive-reasonableness challenge even to an upward variance.” United States v.

Thomas, 933 F.3d 605, 613 (6th Cir. 2019). Indeed, we “‘give due deference to the district court’s

decision that the § 3553(a) factors’ justify the variance.” Id. (quoting Gall v. United States, 552

U.S. 38, 51 (2007)). And “[w]e may reverse only if we find that the court abused its significant

discretion.” Id.

        The district court did not abuse its discretion. That’s because this case “presents the classic

situation in which imposition of the statutory maximum sentence upon revocation of supervised

release is appropriate.” United States v. Kirby, 418 F.3d 621, 628 (6th Cir. 2005). Our precedents

are clear: “[A] district court’s imposition of an above-Guidelines sentence for a supervised release

violation is substantively reasonable when a defendant has repeatedly violated his or her

conditions.” United States v. Glass, 749 F. App’x 434, 441-42 (6th Cir. 2018); see Kirby, 418 F.3d

at 628 (upholding statutory maximum for defendant who violated her supervised release terms for

a third time); United States v. Brown, 501 F.3d 722, 726 (6th Cir. 2007) (upholding above-

Guidelines sentence after defendant’s third revocation hearing); United States v. Epps, 655 F.

App’x 444, 451 (6th Cir. 2016) (upholding upward variance to statutory maximum for defendant

who violated his release terms for a fourth time); United States v. Puskas, 391 F. App’x 432, 434-




                                                  4
No. 21-3272, United States v. Day


35 (6th Cir. 2010) (upholding statutory maximum for defendant with a “long history of flouting

the terms of his supervised release” (internal quotation omitted).).

       These cases are on all fours. Indeed, Day did not just violate his release terms repeatedly.

He did so despite the district court’s earlier leniency. After his second violation, Day faced a

Guidelines range of eight to 14 months’ imprisonment. But Day asked for a second chance. The

district court gave him that chance, and it permitted Day to sidestep prison altogether. What’s

more, Day confirmed he understood the trial court when it warned: “If you fail [the treatment]

program . . . if you proceed down the same path . . . . I will impose a two-year statutory maximum.”

(R. 66, Dec. 11, 2020 Hr’g Tr., PageID 288.) But now, Day asks us to force the district court to

stick to the Guidelines range—the same Guidelines range that was on the table before the court

gave Day his second chance. That’s not quite how this works. See United States v. Williams, 805 F.

App’x 374, 379 (6th Cir. 2020) (“We find that [defendant’s] sentence is substantively reasonable

because she repeatedly violated the terms of her supervised release even after the district court

gave her multiple chances.”). The district court’s “imposition of the statutory maximum term of

imprisonment was more than justified by [Day]’s repeated transgressions.” Kirby, 418 F.3d at 628.

       Day argues that “the district court failed to consider the nature and circumstances of his

offense.” (Appellant Br. at 11.) More specifically, Day claims that the district court “did not

consider . . . his argument that his reason for leaving the drug treatment facility was out of concern

for his family.” (Id.) But this is inaccurate. The district court addressed Day’s argument squarely.

It emphasized that “whatever may be going on at home, that’s a matter for law enforcement to

address and to deal with.” (R. 64, Mar. 16, 2021 Hr’g Tr., PageID 273.) Indeed, the court

highlighted the danger that Day would “get [himself] involved in some other type of activity,

criminal or violent” by absconding to deal with his family situation. (Id.) As the court saw it, this


                                                  5
No. 21-3272, United States v. Day


dovetailed with the need to protect the public. (Id. at PageID 275 (“[I]f [Day] is to be believed,

[his intervention] may lead to further violence in the community.”).)

       At bottom, Day “does not identify any argument that he raised and the district court failed

to address.” United States v. Ely, 468 F.3d 399, 404 (6th Cir. 2006). Instead, Day takes issue with

how the district court interpreted his argument. In other words, he “asks us to balance the

[§ 3553(a)] factors differently than the district court did.” Id. But that is “simply beyond the scope

of our appellate review, which looks to whether the sentence is reasonable, as opposed to whether

in the first instance we would have imposed the same sentence.” Id. We will not second-guess the

district court’s reasoning here. Suffice to say, it’s not unreasonable to conclude that someone with

Day’s criminal history could endanger the public by running away to intervene in a volatile family

situation. “Perhaps we would have balanced these factors differently had we been in the district

court’s shoes. Or perhaps we wouldn’t have. But we cannot undertake such an analysis now.”

United States v. Graham, No. 20-6430, 2021 WL 6071504, at *5 (6th Cir. Dec. 20, 2021).

                                                 III.

       For these reasons, we AFFIRM.




                                                  6